Citation Nr: 1232550	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO. 09-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to service connection for the removal of a melanoma tumor on the left upper arm, to include as due to exposure to Agent Orange exposure.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.



REPRESENTATION

Appellant represented by:	William C. Herren, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to October 1969 and from September 1972 to August 1973. His awards and decorations include the Vietnam Service Medal.

These matters come before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing in July 2012. A transcript is of record. 

As a matter of clarification to counsel and the Veteran, during the July 2012 hearing, counsel and the undersigned engaged in a colloquy regarding substantiation of all of the claims as petitions to reopen previously-denied rating decisions. See Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

However, upon close examination of the record, it appears that the Veteran's  appeal as to three of the issues discussed at the hearing involves original claims of service connection for the left arm skin disorder, bilateral hearing loss and tinnitus. While the undersigned and the Veteran's attorney discussed the certified issues on appeal as new and material evidence issues, after review of the record, the Board has recharacterized the first three issues as service connection claims. 38 C.F.R. 
§ 19.35 (providing that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). This action does not prejudice the Veteran, because it essentially relieves him of the obligation to present new and material evidence to reopen the claims and have their merits reviewed. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue concerning whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1. At separation from service, the Veteran did not have an auditory threshold of 40 decibels or greater for any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz; nor were three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater. 

2. The Veteran's assertions of hearing loss and tinnitus since active military service are not credible.

3. The Veteran does not have hearing loss that is causally related to service.

4. The Veteran does not have tinnitus that is causally related to service.




CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active military service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2. The criteria for the establishment of service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

A September 2006 letter explained the evidence necessary to substantiate the Veteran's service connection claims and informed him of his and VA's respective duties for obtaining evidence. The Veteran was also advised of the manner in which effective dates and disability ratings are assigned. Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). The letter was provided before initial adjudication of the claim in January 2007. Pelegrini v. Principi, 18 Vet.App. 112 (2004). 

The duty to assist the Veteran has also been satisfied in this case. All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim. The Veteran has not identified any other outstanding post-service records that are pertinent to the issue currently on appeal. 

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet.App. 79 (2006). In this case, the Veteran was afforded a VA audiology examination in December 2006.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The VA medical opinion obtained in this case is adequate, as it is predicated on a full reading of the available medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case and supplemental statement of the case, which informed them of the laws and regulations relevant to the Veteran's claims. 

At the July 2012 Travel Board hearing, the Veteran submitted additional evidence including copies of a January 1973 American Red Cross message; February 1973 telegram; January 1973 Travel Orders; and a February 1973 telegram, which indicated that the Veteran was authorized emergency leave and he flew off of his ship and traveled home through Da Nang, Vietnam. Neither the Veteran nor his attorney submitted a waiver of RO initial review. The RO did not consider the new evidence. Since the additional evidence submitted at the hearing is irrelevant as to the issues of service connection for bilateral hearing loss and tinnitus, the evidence does not need to be returned to the RO for further development and consideration in the first instance on these issues. 38 C.F.R. § 19.31.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and, he did, in fact, participate. Washington v. Nicholson, 21 Vet.App. 191 (2007). For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Therefore, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Merits of the Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran reported that he was exposed to acoustic trauma in service while serving as a Gunner's Mate on the USS Boston, a heavy cruiser. He contends that, as a result of sitting in the gun turret and firing six-inch rounds from the ship into Vietnam, he incurred bilateral hearing loss and tinnitus.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met. See Hensley v. Brown, 5 Vet. App. 155 (1993). Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service. Id. at 158. The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's DD-214's reflected that his military occupational specialty was Gunner's Mate Guns.

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement. VA currently uses ISO (ANSI) units. For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

At the time of the March 1966 enlistment examination, an audiogram revealed pure tone thresholds, in decibels, noted as follows:




 

HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
-5 (0)
25 (35)
LEFT
5 (20)
0 (10)
-5 (5)
-5 (5)
-5 (0)
10 (20)

The October 1969 separation examination did not include an audiogram. The report noted whispered voice test results of 15 out of 15 bilaterally.

During a February 2006 VA audiology consultation, the Veteran complained of bilateral hearing loss and ringing in his right ear. Audiogram results were not included in the report. The diagnoses were normal hearing bilaterally from 250 to 2000 Hertz, severe sensorineural hearing loss from 3000 to 8000 Hertz in the right ear, and moderate to mild sensorineural hearing loss from 3000 to 8000 Hertz in the left ear. The examining audiologist opined that the asymmetrical hearing loss was consistent with reported occupational, military, and recreational noise exposure.

During a December 2006 VA audiology examination, the Veteran reported he had gradual hearing loss bilaterally and constant tinnitus bilaterally. He indicated that he was a Gunner's Mate in service and he was exposed to hazardous noise with and without the use of hearing protection, including firearms, machine guns, naval guns, and occasional helicopters. 

However, the Veteran reported that following service, he was an automobile mechanic and a truck driver. He also worked in a fiberglass plant. He reported that he was exposed to hazardous noise as a civilian without the use of hearing protection from pipe fitting, truck driving, auto repair/powertools, occasional use of power tools at home, and lawn equipment at home. He reported that he was exposed to hazardous noise with the use of hearing protection from firearms and factory noise. 

The Veteran reported that his tinnitus manifested four to five years previously (i.e., approximately in 2001). He described a constant, high-pitched ringing or buzzing in both ears, but indicated that it was worse in his right ear.

The Veteran stated that his bilateral hearing loss, which he described as worse in his right ear, had a gradual onset beginning in 1989 (18 years after his military service). 

On examination, an audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
5
25
65
70
41
LEFT
10
10
15
45
40
28

Speech recognition scores were 94 percent for the right ear and 98 percent for the left ear.

The diagnoses were normal hearing from 250 to 2000 Hertz bilaterally; moderately severe, high frequency, sensorineural hearing loss from 3000 to 8000 Hertz in the right ear; and mild to moderate, high frequency, sensorineural hearing loss from 3000 to 8000 Hertz in the left ear. 

The examining audiologist opined that the Veteran's hearing loss was not due to noise exposure during military service. She noted that the Veteran reported that his hearing loss began in 1989 (approximately 18 years after military service), and his service treatment notes indicated normal hearing during his enlistment examination and a normal whisper test at separation. The examiner also opined that the Veteran's tinnitus was not due to noise exposure during service. She noted that the Veteran reported his tinnitus began four to five years previously (approximately 35 years after military service).

During the July 2012 hearing, the Veteran testified that he wore headphones while sitting in a gun turret and firing six-inch rounds into Vietnam from the USS Boston. He reported that he had tinnitus and hearing loss since service.

The Duty MOS Noise Exposure Listing was considered to determine if there is a medical nexus between the Veteran's claimed hearing loss and tinnitus disabilities and service. The Duty MOS Noise Exposure Listing indicates "highly probable" in-service noise exposure for the Veteran's MOS (Gunner's Mate). See VA Training letter (TL) 10-35 (September 2, 2010). However, claims for service connection for hearing loss and tinnitus must be evaluated in light of all evidence of record in each case, including treatment records and examination results. Id. 

The evidence does not show that the Veteran's current hearing loss was incurred as a result of an established event, injury, or disease during active service. See 38 C.F.R. § 3.385 (2011). The Veteran's service treatment records did not show an auditory threshold of 40 decibels or greater for any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz; nor were three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or greater. Id.

Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnoses has been fully investigated as mandated by the Court's decision in Jandreau. The VA examiner found that the Veteran's hearing loss and tinnitus manifested many years after his separation from service, per the Veteran's reports. Therefore, she determined that his current hearing loss and tinnitus were not due to military noise exposure.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter. The Veteran, is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his hearing loss and its relationship to his service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The Veteran is competent to report tinnitus because it requires only personal knowledge, not medical expertise. The Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing pain in the Veteran's feet and shortness of breath). Barr v. Nicholson, 21 Vet.App. 303 (2007);Washington v. Nicholson, 19 Vet.App. 362 (2005). Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, the Veteran's testimony at the July 2012 hearing, in which he reported that he experienced hearing loss and tinnitus since service, is not credible. He previously reported that his hearing loss manifested in 1989 (approximately 18 years after separating from service) and the onset of his tinnitus was four or five years before the VA examination (approximately 35 years after service). The Veteran is the claimant in this case, thus he has an interest in the outcome of that upon which he has opined. This interest in the outcome impacts negatively on his credibility and further reduces the weight of his statements. Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"). 

The Board has considered whether service connection for hearing loss could be established on a presumptive basis. To establish service connection for a disability on a presumptive basis, the disability must manifest itself to a compensable degree within one year of the Veteran leaving active duty. See 38 C.F.R. §§ 3.307, 3.309 (2011). The Veteran made no apparent complaints related to hearing loss during his separation examination in October 1969. No medical evidence demonstrates that the Veteran experienced hearing loss to a compensable level within a year after his discharge from active duty. Therefore, service connection for hearing loss cannot be established on a presumptive basis.

The evidence against the claims is more probative than the evidence in favor of the claims. The Veteran's claims for service connection for hearing loss and tinnitus must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where the preponderance of the evidence is against the claims. See U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

During the July 2012 hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) disability for a back disability and for depression. The RO must seek to determine whether the Veteran is in receipt of Social Security Administration (SSA) disability benefits, and if so, must seek to obtain all relevant decisions and medical records from the SSA. See Golz v. Shinseki, 530 F.3d 1317 (2010).

At the July 2012 Travel Board hearing, the Veteran submitted additional evidence including copies of a January 1973 American Red Cross message, February 1973 telegram, January 1973 Travel Orders, and a February 1973 telegram, which indicated that the Veteran was authorized emergency leave and he was flown from  his ship and traveled to the United States through Da Nang, Vietnam. Neither the Veteran nor his attorney submitted a waiver of RO initial review. The RO did not consider the new evidence. Although previous evidence of record showed the Veteran had Vietnam service; specifically, the DD-214 listed the Veteran's awards and decorations, including the Vietnam Service Medal, the evidence submitted at the hearing is neither duplicative nor irrelevant because it is evidence that the Veteran set foot in Vietnam during service and is relevant to his claim of service connection for melanoma, to include as due to Agent Orange exposure. Therefore, the evidence must be returned to the RO for further development and consideration in the first instance as to the issue of service connection for melanoma. 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran is in receipt of benefits by the Social Security Administration (SSA) for a psychiatric disorder. If so, the RO must obtain the SSA file.

2. After completion of the above, if any additional evidence development has been undertaken, the RO should review the record, to include all additional evidence, and readjudicate the issues of service connection for melanoma of the upper left arm, to include as due to Agent Orange exposure, and whether new and material evidence has been received to reopen the claim of service connection an acquired psychiatric disorder, to include major depressive disorder. If any benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate SSOC and afforded the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


